



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McKay, 2021 ONCA 94

DATE: 20210212

DOCKET: C66937

MacPherson,
    Huscroft and Jamal JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Archibald
    McKay

Appellant

Archibald McKay, acting in person

Brian Snell, appearing as duty counsel

Hannah Freeman, for the respondent

Heard: February 11, 2021 by video conference

On appeal
    from the conviction entered on April 9, 2018 and the sentence imposed on April 18,
    2019 by Justice Trevor A. Brown of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of theft over $5,000, mischief to
    property and possession of break-in tools. He received a sentence of one year
    incarceration. He appeals the conviction. He appealed his sentence but has
    served it.

[2]

On the conviction appeal, the appellant makes two arguments: (1) the
    trial judge erred by determining that he had been properly identified as the
    person who stole the tools, and (2) the nature of the items in his possession
    when he was arrested was insufficient to justify the conclusion that they were
    break-in tools.

[3]

We are not persuaded by these submissions. The evidence received by the
    trial judge, including extensive surveillance evidence and the appellants
    movement on the night in question, including his very close proximity to the
    car with the stolen goods, justified the trial judges findings of guilt on the
    three charges.

[4]

The appeal is dismissed.


